Case 8:19-cv-01807-CEH-AAS Document 28 Filed 09/08/20 Page 1 of 2 PageID 783


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ERIC MUCHMORE,

       Plaintiff,

v.                                                            Case No: 8:19-cv-1807-T-36AAS

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                            /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Amanda Arnold Sansone on August 11, 2020 (Doc. 27). In the Report and

Recommendation, Magistrate Judge Sansone recommends that Mr. Muchmore’s motion for

attorney’s fees under the Equal Access to Justice Act (Doc. 26) be GRANTED and that he be

awarded $1,308.45 in attorney’s fees. All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C. §

636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 27) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
Case 8:19-cv-01807-CEH-AAS Document 28 Filed 09/08/20 Page 2 of 2 PageID 784


      (2)   Plaintiff’s Unopposed Motion for Award of Attorney’s Fees Pursuant to the Equal

            Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Doc. 26) is GRANTED.

      (3)   Attorney’s fees in the amount of $1,308.45 are awarded to Mr. Muchmore for the work

            performed under the EAJA. In light of Plaintiff’s EAJA assignment, and Astrue v.

            Ratliff, 560 U.S. 586 (2010), the payment shall be made payable to Plaintiff and

            delivered to Plaintiff’s counsel, unless Plaintiff does not owe a federal debt. If the

            United States Department of the Treasury determines that Plaintiff does not owe a

            federal debt, the government will accept Plaintiff’s assignment of EAJA Fees and pay

            fees directly to Plaintiff’s counsel.

      DONE AND ORDERED at Tampa, Florida on September 8, 2020.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                                    2
